DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,782,753. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below they claim same structure and components described differently.

Instant Application 12/851375
US Patent 10,782,753
A wearable display device, comprising: 

a system housing including a cavity having a linear axis extending generally in 
a display stack enclosed within the cavity and movable along the linear axis, the display stack comprising: a display panel; 
a support chassis configured to support a first side of the display panel and 
thermally couple the display panel to the first side wall to facilitate heat transfer from the display panel, across the support chassis, and to the system housing; and 
a heat sink configured for support by a second side of the display panel and to thermally couple the display panel to the second side wall to facilitate heat transfer from the display panel, across the heat sink, and to the system housing.

an internal system housing defining an interior space; 


a display stack positioned within the interior space, 
the display stack including: a single display panel with opposed first and second sides; 
a carrier supporting the first side of the display panel, the carrier including 

a first thermal solution to facilitate heat transfer away from the display panel; and 


a heat sink secured to the second side of the display panel, the heat sink including a second thermal solution to facilitate heat transfer away from the display panel; 
and a guide system including: a first guide rail coupled to the system housing; and a second guide rail coupled to the carrier or the heat sink, the second guide .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert W. Massof (Massof) US 2002/0181115.
As per claim1 Massof disclose;
A wearable display device (HMD) (Fig. 6 and 21), comprising:

a display stack (128) enclosed within the cavity and movable (along slot in wall 124) along the linear axis, the display stack comprising: (Fig. 7) including:
a display panel (item 60):
a support chassis (120) configured to support a first side of the display panel (60) and thermally couple (118 frame thermally couples) the display panel to the first side wall to facilitate heat transfer from the display panel, across the support chassis (120), and to the system housing (formed by 128); and
a heat sink (Heat vanes 121) configured for support by a second side of the display panel and to thermally couple the display panel to the second side wall to facilitate heat transfer from the display panel (Para 0089 “Heat vanes 121 allow for the dissipation of heat from the display 60”), across the heat sink, and to the system housing (124 as heat dissipates through conduction).
a carrier (120) supporting the display panel, the carrier including a first thermal solution (118 frame as thermal solution) to facilitate heat transfer away from the display panel (60): and
a heat sink (Heat vanes 121) including a second thermal solution to facilitate heat transfer away from the display panel (Para 0089 “Heat vanes 121 allow for the dissipation of heat from the display 60”):



    PNG
    media_image1.png
    285
    275
    media_image1.png
    Greyscale

a first guide (S see above) fixed on the system housing; and
a second guide (P) fixed on the heat sink or the support chassis (128) and movable along the first guide,
wherein the first guide and the second guide are configured to guide the display stack along the linear axis so that the display stack is adjustable along a predetermined range of motion (See above).

As per claim 3 Massof disclose;
wherein the first guide includes (S) stops (End points of the slot S acts as stops) that mark a beginning and an end of the predetermined range of motion (of item “P”).

As per claim 4 Massof disclose;



As per claim 5 Massof disclose;
wherein when the actuator acts on the display stack, movement of the actuator creates a bellows effect that draws cooler air into the cavity and
expels hot air from the cavity. (Examiner interprets movement of item 128 creates gap between face of the user and the housing to draw air, since no specific structure for bellows effect is not claimed)

As per claim 6 Massof disclose;
wherein the system housing is sealed (item 128 provides seal) around the display stack (fig. 21), and wherein the system housing includes openings (fig, 19 and 21 item 132) that are configured to facilitate an exchange of hot air and cold air between the cavity and an external environment (Para 0091).

As per claim 7 Massof disclose;
wherein the system housing is sealed around the display stack, and wherein the system housing includes an airflow device (Fig. 19 item 132) that is configured to 

As per claim 8 Massof disclose;
wherein the system housing includes an internal viewing window (Fig. 21) that is configured to protect the display stack from external interference while being repositioned and to allow a user to observe the display stack. (fig. 19 and 21)

Claims 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert W. Massof (Massof) US 2002/0181115.
A head display system (Fig. 19 and 21), comprising:
an outer housing (Fig. 6, 19 formed by item 124) defining a channel;
a display stack (128) secured within the channel, the display stack comprising:
a display panel (fig. 6 60) having a first side and a second side;
a heat transfer component (118 frame as thermal solution) contacting the first side of the display panel and
including a first thermal solution having surface discontinuities (fig. 6 121), the heat transfer component configured to dissipate thermal energy from the display stack (Fig. 6); and
a carrier (fig. 6) supporting the second side of the display panel and the heat transfer component, the carrier including a second thermal solution having surface discontinuities (121),

an actuator (part of carrier 120, see para 0089 “Screw slots 119 allow coarse alignment, and a 3-point spring-loaded positioner 120 enables the making of fine adjustments) directly coupling the outer housing and the heat transfer component or the carrier, the actuator configured to adjust a position of the display stack within the channel (Para 0089).

As per claim 11 Massof disclose;
wherein the surface discontinuities (121) of the first thermal solution or the second thermal solution have projections (fig. 6 item 121 projects) that depend outward from an external surface of the carrier so that the display stack has additional surface area that increases air flow and facilitates heat transfer.

As per claim 12 Massof disclose;
wherein the projections (121) extend from the carrier or the heat transfer component in an orthogonal or non-orthogonal direction so that air flow is increased within the channel. (Fig. 6)

As per claim 13 Massof disclose;
wherein the surface discontinuities (fig. 21a 132) of the first thermal solution or the second thermal solution include openings that fully extend through the carrier so that the openings are configured as vents (132).

wherein the surface discontinuities of the first thermal solution or the second thermal solution include openings (132) that partially extend inward into the carrier so that the openings are configured as recesses (132), indentations, channels, or a combination thereof.

Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert W. Massof (Massof) US 2002/0181115.
As per Claim 15 Massof disclose;
A display system (Fig. 6, 7, 17-21), comprising:
an adjustable display stack (128), comprising:
a thermal conductor configured to dissipate heat from a first side of the adjustable display stack (118 frame as thermal solution);
a bezel (120) configured to facilitate heat transfer from a second side of the adjustable display stack (fig. 21); and
a display panel (6) positioned between the thermal conductor and the bezel (120);
a housing (128) surrounding the adjustable display stack and having a guide path, the guide path regulating movement of the bezel or the thermal conductor so that the adjustable display stack is movable within the housing along the guide path (Fig. 19); and
a focus mechanism (Para 0058 “where a change in position simply changes the focus of the displayed image.”) secured to the housing, the focus .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massof in view of WEI-CHENG LO (LO) US 2008/0285120.
As per claim 10 does not teach the display stack further comprises:
a protective member composed of a conductive material and positioned between the second side of the display panel and the carrier, wherein the conductive material is configured to facilitate heat transfer between the display panel and the carrier.
	However in analogues art LO teaches a protective member (105) composed of a conductive material (112 “thermal conducting plate) and positioned between the second side of the display panel and the carrier (102), wherein the conductive material is configured to facilitate heat transfer between the display panel and the carrier (Para 0022).
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention) to combine Massof and LO by incorporating the teaching of LO, into the system of Massof to use thermal conductive member with protective member. One having ordinary skill in the art would have found it motivated to use teachings of LO to transfer heat from display to the housing and to increase life of display or to keep outer surface of the display cool to provide comfort to the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior arts 5,815,126 and 2018/0067317 disclose related structure.
2015/0029661 disclose related structure for heat dissipation from the display.
2017/0358136 disclose an actuator item 606 to change focus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835